Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  May 28, 2021                                                                    Bridget M. McCormack,
                                                                                              Chief Justice

  161243                                                                                  Brian K. Zahra
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                    Elizabeth T. Clement
                                                                                     Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                   Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                    Justices

  v                                                       SC: 161243
                                                          COA: 339020
                                                          Monroe CC: 16-243183-FH
  SHANE JEREMY HAWKINS,
           Defendant-Appellant.

  _________________________________________/

         On May 5, 2021, the Court heard oral argument on the application for leave to
  appeal the March 3, 2020 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we REVERSE in part the judgment of the Court of Appeals. The Court of Appeals
  correctly held that the police detective’s testimony in this case was improper. However,
  the Court of Appeals erred by holding that there was not a reasonable probability that the
  outcome of the trial would have been different had trial counsel objected to its admission.

          In this case, the prosecution called a police detective who testified that he had
  years of experience investigating child sexual assault cases, that he was trained in
  forensic interviewing of child sexual assault complainants, and that he had conducted
  hundreds of such interviews over the course of his career. The detective then testified
  that the complainant’s demeanor during her interview was consistent with that of a
  typical child sexual assault victim and that, given his specialized training, the
  complainant’s testimony “seemed authentic to [him].” In addition, the detective testified
  that he tried but was unable to find inconsistencies in the complainant’s allegations,
  stating, “[I]f I can’t prove that [the abuse] didn’t happen, then there’s a good possibility
  that it did,” seemingly shifting the burden of proof to defendant to prove his innocence.
  The detective also testified that, on the basis of his investigation, he found defendant’s
  suggestion that the complainant made up the abuse allegations to get her father’s
  attention to be “[n]ot true.” As the Court of Appeals in this case recognized, this
  testimony by a police officer witness improperly vouched for the complainant’s
  credibility and improperly commented on the defendant’s guilt. See People v Peterson,
  450 Mich 349, 369, 374 (1995) (affirming that “an expert may not give an opinion
  whether the complainant is being truthful or whether the defendant is guilty” and that “an
                                                                                           2

expert may not testify that the particular child victim’s behavior is consistent with that of
a sexually abused child”), amended 450 Mich 1212 (1995); People v Musser, 494 Mich
337, 349 (2013) (affirming that “it is improper for a witness or an expert to comment or
provide an opinion on the credibility of another person while testifying at trial”); People v
Douglas, 496 Mich 557, 583 (finding to be improper testimony by a forensic interviewer
that she found that the complainant’s “ ‘allegations had been substantiated’ ” and that
there was no indication that the complainant “ ‘was coached or being untruthful’ ”). We
can conceive of no strategic reason for defense counsel to fail to object to this improper
testimony. See Douglas, 496 Mich at 586-587.

       We further conclude that, but for this deficiency in defense counsel’s performance,
there is a reasonable probability that the outcome of the trial would have been different.
See Strickland v Washington, 466 US 668, 693-694 (1984) (stating that “a defendant
need not show that counsel’s deficient conduct more likely than not altered the outcome
in the case” and that “[t]he result of a proceeding can be rendered unreliable, and hence
the proceeding itself unfair, even if the errors of counsel cannot be shown by a
preponderance of the evidence to have determined the outcome”); People v
Trakhtenberg, 493 Mich 38, 42-43 (2012). With no third-party witnesses or physical
evidence, this case came down to a credibility contest between defendant and the
complainant. The prosecution’s case, therefore, hinged heavily on whether the jury
believed the complainant’s version of events. On the facts of this case, and given the
nature of the detective’s testimony, there is a reasonable probability that the wrongful
admission of the testimony affected the outcome of the trial. See People v Anderson
(After Remand), 446 Mich 392, 407 n 37 (1994) (“While credibility contests are not
uncommon in criminal sexual conduct cases, the wrongful admission of corroborating
testimony on either side could tip the scales and result in harmful error.”) (quotation
marks and citations omitted); Musser, 494 Mich at 358 (noting that statements “made by
an investigating officer may be given undue weight by the jury where the determination
of a defendant’s guilt or innocence hinges on who the jury determines is more credible—
the complainant or the defendant”) (quotation marks and citation omitted); Douglas, 496
Mich at 581-583 (finding prejudice where there were no third-party witnesses or any
physical evidence of the alleged abuse and the forensic interviewer’s testimony added
legitimacy to the complainant’s testimony); People v Tomasik, 498 Mich 953 (2015).
Accordingly, we VACATE the defendant’s convictions and REMAND this case to the
Monroe Circuit Court for further proceedings not inconsistent with this order.

       ZAHRA, J. (dissenting).

       I respectfully dissent from this Court’s order reversing the judgment of the Court
of Appeals. Unlike the cases cited in this Court’s order, the improper testimony here was
limited to a single witness, a police detective, whose statements bearing on the parties’
credibility were sporadic and relatively minor in the context of the trial as a whole, which
                                                                                                               3

lasted three days. The parties did not draw attention to the improper testimony at any
other point during the trial, and the prosecution framed its closing arguments as a
credibility contest between the victim and defendant and his family without mentioning
the detective’s improper testimony. For these reasons, I conclude defendant has failed to
show that, but for his trial counsel’s failure to object to the improper testimony, a
different result would have been reasonably probable. See People v Armstrong, 490
Mich 281, 290 (2011). Accordingly, I would deny leave.

      VIVIANO, J., joins the statement of ZAHRA, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 28, 2021
       t0525
                                                                             Clerk